Citation Nr: 0901960	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-22 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to recognition as the deemed 
valid surviving spouse of the veteran for purposes of 
Dependency and Indemnity Compensation (DIC) benefits, and if 
so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran entered active duty June 1942.  He was officially 
reported as missing in action as of January 1944, and the War 
Department declared his death as presumed to have occurred in 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that decision, the RO stated it was unable to 
approve the appellant's claim for DIC or VA pension as the 
surviving spouse of the veteran because she was not free to 
marry him in 1942.  The RO pointed out that she had been 
notified of this in a decision by the Board in June 1980.  
The appellant filed a notice of disagreement with the 
April 2002 decision that denied DIC, and she perfected her 
appeal.  During the course of the appeal, the RO found that 
new and material evidence had not been presented to reopen 
the DIC claim.  The appellant and her son testified at a 
Board hearing held at the RO in September 2008.  


FINDINGS OF FACT

1.  In a decision dated in June 1980, the Board denied 
entitlement VA death benefits on the basis the appellant was 
not entitled to recognition as the deemed valid widow of the 
veteran.  

2.  Evidence associated with the claims file subsequent to 
the June 1980 Board decision, which includes a July 2002 
notarized statement from J.G., and hearing testimony from the 
appellant and her son, is not cumulative of evidence 
previously of record, bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered to fairly decide the merits of the whether 
the appellant is entitled to recognition as the deemed valid 
widow of the veteran for purposes of DIC benefits.  

3.  The appellant and J.G. were ceremonially married in 
May 1937.  

4.  The evidence is in relative equipoise as to whether the 
appellant knew or did not know she was not free to marry the 
veteran in 1942.  

5.  The appellant ceremonially married the veteran in 
December 1942.  

6.  The veteran died on active duty, and his death is 
presumed to have occurred in January 1946.  


CONCLUSIONS OF LAW

1.  The June 1980 Board decision that denied the appellant 
entitlement to recognition as the deemed valid widow of the 
veteran for purposes of VA death benefits is final.  
38 U.S.C.A. § 7104 (West 2002).  

2.  Evidence received since the June 1980 Board decision that 
denied the appellant entitlement to recognition as the deemed 
valid widow of the veteran for purposes of VA death benefits 
is new and material, and the appellant's claim for DIC 
benefits is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  

3.  Resolving all doubt in favor of the appellant, the Board 
concludes her attempted marriage to the veteran may be deemed 
valid.  38 U.S.C.A. §§ 103(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.52, 3.102, 3.205 (2008).  

4.  Entitlement to DIC benefits is established.  38 U.S.C.A. 
§§ 1301, 1316 (West 2002); 38 C.F.R. § 3.5 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The appellant is seeking dependency and indemnity 
compensation (DIC) arguing that she is the surviving spouse 
of the veteran who died on active duty in World War II.  The 
Board will discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.  

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the appellant, and no prejudice to the 
appellant could result from this adjudication.  

Legal criteria

Finality/new and material evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2008).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the added evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 

Dependency and indemnity compensation (DIC)

The governing legal authority provides that VA shall pay DIC 
benefits to the surviving spouse, children, and parents of a 
veteran who died on active duty. 38 U.S.C.A. §§ 1301, 1311, 
1316; 38 C.F.R. § 3.5.  

Where a surviving spouse has submitted satisfactory proof of 
marriage in accordance with VA regulations also meets the 
requirements of §3.52, the claimant's signed statement that 
he or she had no knowledge of an impediment to the marriage 
to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205.  

Except as provided in 38 C.F.R. § 3.52, "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held herself out openly to the public to be the spouse of 
such other person.  38 U.S.C.A. § 101(3), (31) (West 2002); 
38 C.F.R. § 3.50(b) (2008).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if (a) the marriage occurred one 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage, 
and (b) the claimant entered into the marriage without 
knowledge of the impediment, and (c) the claimant cohabited 
with the veteran continuously from the date of marriage to 
the date of his death, and (d) no claim has been filed by a 
legal surviving spouse who has been found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the veteran's death.  38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52.  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Background

The appellant first filed her DIC claim in August 1948, and 
after denial of her claim by the RO, she appealed to the 
Board.  In a decision dated in July 1958, the Board concluded 
the appellant had not shown a legal marriage between herself 
and the veteran and that a legal marriage between them could 
not be recognized or presumed by VA.  In decisions dated in 
October 1979 and June 1980, the Board again found that the 
appellant could not be recognized for VA-benefits purposes as 
the widow of the veteran.  The appellant's current claim for 
DIC was received at the RO on August 21, 2001.  

Evidence of record at the time of the last final denial of 
the appellant's claim, that is, at the time of the June 1980 
Board decision, included a copy of a marriage license and 
marriage certificate of the marriage of the appellant to the 
veteran in December 1942.  Also of record was the birth 
certificate of the daughter of the appellant and the veteran, 
born in November 1943.  The record also included a War 
Department memorandum stating the veteran was officially 
reported as missing in action as of January 1944 and that his 
death was presumed to have occurred in January 1946.  

In a letter to the appellant dated in August 1948, the RO 
noted that on her application for VA benefits she had stated 
she had been married only once and to the veteran, but that 
various documents had shown she had reported different 
surnames.  The RO requested that the appellant provide an 
affidavit explaining her surname and provide a statement as 
to the number of her marriages.  

The record included a notarized affidavit dated in 
September 1948 in which the appellant stated that upon the 
birth of a son to a common-law husband she adopted the name 
of the father without being married to him for the sake of 
the child.  She said she was married to the veteran in 
December 1942 and had a daughter.  She stated she had been 
married only the one time and that it was to the veteran.  In 
a notarized affidavit dated in October 1948, the appellant 
stated the she and J.G. resided at an address in Arvada, 
Colorado, from September 1936 to March 1937, at which time 
they terminated their common law marriage by mutual consent.  

Other evidence of record included a deposition of the 
appellant by a VA Field Examiner in January 1949.  The 
appellant stated she first met J.G. in the fall of 1935, they 
dated, and in the spring of 1936, they decided to get 
married.  She stated they started being together as man and 
wife in September 1936 after J.G. told her he had gotten a 
marriage license.  She stated that she thought he could get a 
marriage license without her signature on the license because 
he had told her he had the license.  The appellant also 
testified that J.G. had been married before and that he told 
her he was divorced from his first wife.  The appellant 
stated that she and J.G. lived in her parents' home and told 
their friends they were married.  She testified that he went 
to college in Greeley, Colorado, during the week and came 
home on the weekend.  She stated that she and J.G. broke up 
in March 1937 because she told him she was going to have a 
baby.  She testified that J.G. told her they were not really 
married for he had not gotten a license and so he left her.  
She testified that this was the first she knew he had not 
gotten a license.  

Of record was a March 1949 deposition of J.G. before a VA 
Field Examiner.  J.G. stated that he was associated with the 
appellant from about September 1935 until October 1936.  He 
stated that in May 1937 the appellant came to him and 
informed him she was pregnant and demanded that a marriage 
ceremony be performed.  J.G. stated he agreed to this, and 
they obtained a marriage license that day and went to the 
home of a minister who performed a marriage ceremony.  J.G. 
sated that after that he saw the appellant only once, which 
was when she visited him at a National Guard Camp before the 
baby was born.  In the deposition J.G. said that of his own 
initiative and insofar as he was ever officially informed, no 
divorce action followed our marriage.  He stated it had been 
his impression that the appellant had obtained a divorce and 
was remarried.  

In a March 1949 deposition before a VA Field Examiner, a 
college roommate of the appellant stated it was her 
recollection that the appellant started going around with 
J.G. in around November 1935, eventually he gave the 
appellant his fraternity pin, and from what the appellant 
said they planned to get married.  The roommate stated that 
J.G. graduated from college in June 1936 and started teaching 
in Johnstown, Colorado.  She further stated that when she and 
the appellant retuned to college in Greeley in 
September 1936, the appellant told her that she and J.G. had 
been married, but that because married students were not 
allowed to live in the dormitory, she and J.G. kept it a 
secret.  The roommate testified that she did not know whether 
the appellant's mother knew about it.  The roommate stated 
that the appellant saw J.G. on weekends in Greeley, and that 
as long as the appellant stayed at school in Greeley, the 
marriage was a secret and the appellant used only her maiden 
name.  The roommate stated that very few people knew about 
the marriage.  

In her deposition, the roommate said that after the appellant 
left Greeley in the spring or summer of 1937 she used only 
J.G.'s surname.  She said the marriage was announced in the 
Johnstown, Colorado, newspaper and that it was known 
generally in Arvada that the appellant was married at that 
time.  She also stated that after the appellant left Greeley 
she stayed with her mother and two aunts, and that J.G. was 
not with her, and as far as she knew they never lived 
together after the appellant left Greeley.  She testified 
they had a child who she thought was born in August 1937.  
She stated that some years later she heard that the appellant 
and J.G. had been divorced.  She stated that she believed the 
appellant had written her in early 1941 and said she was 
getting a divorce at that time.  

In her deposition, the appellant's roommate stated that J.G. 
had said he had been married to a nurse in Greeley when he 
was sixteen.  She stated that J.G. said that his parents 
annulled this marriage.  

In a memorandum dated in March 1949, a VA Field Examiner 
stated that on that date he had searched the indexes of civil 
actions of the County Court and District Court for Weld 
County, Colorado, in Greeley, Colorado, for the purpose of 
determining whether any action for divorce or annulment of a 
marriage was instituted between J.G. and the appellant during 
the period of January 1930 to the date of the search.  The 
Field Examiner stated that the search revealed that no action 
for divorce or annulment between J.G. and the appellant 
appeared on record in either of those courts.  

In a memorandum dated in March 1949, a VA Field Examiner 
stated that he inspected the birth certificate of R.P.G., the 
appellant's son, for the purpose of obtaining information as 
to the exact date of birth of R.P.G, his parentage, and any 
information given regarding the marital status of his 
parents.  The Field Examiner stated that the search revealed:  
the child's name was R.P.G.; date of birth in July 1937; 
place of birth in Denver, Colorado; legitimate; maiden name 
of the mother, the appellant, Johnstown, Colorado; name of 
the father, J.G., Johnstown, Colorado; and certifying 
physician from Arvada, Colorado.  

In a memorandum dated in April 1949, a VA Field Examiner 
stated that on that date he had interviewed three aunts of 
the appellant.  The Field Examiner stated that the aunts 
stated that the appellant and J.G. were married in about 1936 
and kept the marriage secret for some time and that a child 
was later born of this marriage.   They stated that in 1943 
or 1944, while the appellant was in Arizona, she wrote to 
them and stated that she had written to J.G. asking whether 
he had obtained a divorce from her, and upon receiving a 
reply that he had not obtained a divorce, had brought an 
action for divorce herself.  The Field Examiner said none of 
the witnesses knew the details of the divorce action or the 
court in which it was instituted but that they all agreed 
that this letter was received from the appellant some time 
prior to her marriage to the veteran.  

In a deposition before a VA Field Examiner in April 1949, the 
Field Examiner notified the appellant that subsequent to her 
January 1949 deposition, it had been discovered that a 
marriage ceremony had been performed in May 1937.  The 
appellant stated that was correct and she should have told 
the examiner about it before but after the ceremony was over, 
J.G. told her it was not legal because at the time he was 
married, but his wife was having the marriage annulled.  The 
appellant said that she, therefore, did not believe her 
marriage to J.G. was binding.  The examiner asked whether the 
prior marriage of J.G. was to a nurse when he was 16 years 
old.  The appellant said no, this was a second marriage, 
which he told her took place in Wyoming the spring of 1937.  
The appellant testified that J.G. told her this when she 
asked for money to have his baby and J.G. said she should not 
ever think she had any hold on him because of the marriage 
because it was not legal and he was legally married at the 
time.  The appellant testified that she had no proof of this.  
She testified that she did not get a divorce from J.G. 
because she did not think it was necessary if their marriage 
was not legal, on the basis of his statement.  

In May 1949, the RO received a certified copy of a 
certificate of marriage for the appellant and J.G. in 
May 1937 in Greeley, Colorado.  

In May 1949, the RO received a transcription of a May 1937 
news item published in the Arvada Enterprise newspaper in 
May 1937 at Arvada, Colorado.  It stated that announcement of 
the secret marriage of the appellant and J.G. had just been 
made and that the couple was married in Greeley in 
September 1936.  

Also of record were certified copies of an April 1950 Arizona 
Superior Court of Pima County decree of annulment of the 
marriage of the appellant and J.G., a complaint dated in 
November 1949, and a November 1949 deposition from J.G. in 
which he agreed that the case might be heard without further 
notice to him.  The complaint alleged that:  the appellant 
and J.G. went through a marriage ceremony in May 1937; that 
the marriage was induced by the fraud of J.G. in that he 
secretly never intended to cohabit with the appellant and in 
pursuance thereof abandoned her immediately after the 
ceremony and refused to consummate the marriage or cohabit 
with her; and that in December 1942 she married the veteran 
who died in January 1946.  The decree of annulment provided 
in part that it was ordered, adjudged and decreed that the 
marriage between the appellant and J.G. be and the same is 
hereby declared to be wholly null and void, ab initio and of 
no force and effect, and the said parties are and each of 
them is freed from the obligations thereof.  

The record included a December 1957 letter from the Clerk of 
the Superior Court of Pima County, Arizona.  The letter 
states that in cases that are uncontested and where a hearing 
of divorce or annulment is had on a waiver signed by the 
defendant, there is no court reporter required, and there is 
no transcript of testimony made.  The letter states that 
therefore in the case of the appellant versus J.G. there is 
no transcript of testimony on file.  

In a statement dated in March 1978, the appellant said that 
the only information she could recall regarding the annulment 
obtained by J.G. of her marriage to him was that the 
approximate date of annulment was from 1937 to 1942 in 
Colorado.  She said she was informed of this by a relative 
through a friend.  She also said that the only information 
she could recall regarding J.G.'s previous marriage to 
another party was that the approximate date of his marriage 
to another party was December 1936 to May 1937 in Colorado or 
possibly southern Wyoming and that she was informed of the 
marriage by J.G.  She stated she had no way of substantiating 
such information.  

In 1978, in response to the RO's requests for information, 
the County Clerk of Albany County, located in Laramie, 
Wyoming, stated he found no record of J.G. getting a marriage 
license in that county in 1937.  The county clerk located in 
Cheyenne, Wyoming, stated the count files did not show a 
license was ever issued to J.G.  The Deputy State Registrar 
of Vital Records for the State of Wyoming stated in an 
April 1978 letter that centralized registration of divorces 
and annulments did not begin in Wyoming until May 1941 and 
the index for the years 1941-1952 did not show an annulment 
under the names of J.G. and the appellant.  

In a letter dated in August 1978, the appellant's sister 
stated that when the appellant married J.G. in May 1937 she 
was residing with their mother and her in Greeley, Colorado, 
where she and the appellant were college students.  The 
sister stated that the appellant agreed to participate in the 
ceremony only at the insistence of certain family members.  
The sister stated that the appellant never cohabited or 
resided with J.G. either before or after that date, but had 
instead seen him from time to time during 1935 and 1936 in 
what she believed, until sometime during the Christmas 
holidays of 1936, to be a relationship that was leading to 
marriage.  

In her August 1978 letter, the appellant's sister also stated 
that upon learning that the appellant was expecting a child, 
J.G. proceeded to berate and threaten the appellant, 
suggesting that she undergo an abortion, which the appellant 
refused.  The appellant's sister stated that J.G.'s parents 
were sympathetic to the appellant but could not convince J.G. 
to do the right thing beyond consenting to a ceremonial 
marriage.  The appellant's sister stated that when the 
appellant, with J.G.'s parents, visited J.G. at a National 
Guard camp a few days after the ceremony, J.G. told the 
appellant that their marriage was nonexistent because he was 
already married to someone else.  The appellant's sister 
stated the appellant later told her she intended to preserve 
an outward appearance of marriage only for the sake of her 
child, even though she knew herself not to be married.  The 
appellant's sister further stated about a month after the 
July 1937 birth of the appellant's son, she went to see J.G. 
in an effort to secure money to help pay the costs of the 
child's birth and his ongoing support.  The appellant's 
sister stated that she and J.G. had an angry confrontation in 
which he not only refused to pay anything but reasserted he 
was already married to someone else and would have nothing to 
do with either the appellant or her child.  

The record also included statements from multiple county 
officials in Wyoming and from state officials in Wyoming that 
review of their records did not show divorce or annulment of 
a marriage of J.G. and the appellant.  This correspondence 
was dated in 1966 and received at the RO in 1978.  

In a decision dated in October 1979, the Board determined 
that the appellant was not the legal widow of the veteran and 
denied her claim for DIC.  The Board found that an annulment 
of an earlier marriage could not retroactively validate a 
subsequent otherwise void marriage.  In October 1979, the 
Board remanded the matter of whether the appellant's 
ceremonial marriage could be considered a "deemed valid 
marriage" based upon her state of mind.  On remand, the RO 
found that the appellant knew or should have known that she 
could not marry a second time without obtaining a divorce 
from her first husband or an annulment of her first marriage.  
The RO determined that the appellant's second ceremonial 
marriage could not be considered a "deemed valid marriage," 
and the Board denied the DIC claim on that basis in its 
June 1980 decision.  

Evidence added to the record since the June 1980 Board 
decision includes a December 2000 newspaper article 
concerning the appellant's kindness to disadvantaged children 
in her community.  Also added to the record was a copy of the 
veteran's will dated in January 1943 in which he bequeathed 
all of his property to the appellant and named her executrix 
of his estate.  With that was received a copy of a 
February 1944 telegram to the appellant from the Secretary of 
War advising her that the veteran had been reported as 
missing in action since January 1944 over the Marshall 
Islands.  Also received was a certificate of service for the 
veteran from the National Personnel Records Center.  

In addition to the foregoing, the added evidence includes a 
notarized statement from J.G. dated in July 2002.  He stated 
that he declared with certainty that he and the appellant 
never lived together as husband and wife, either before or 
after the arranged marriage ceremony of May 1937.  He said 
they temporarily pretended to be married for the sole reason 
of obeying their respective parents who forced the ceremony 
on them to protect the legitimacy of their son.  J.G. stated 
that his father told him before the ceremony in May 1937 that 
the marriage was not binding, had no real substance and that 
he would deal with having it annulled or otherwise dissolved 
legally.  J.G. stated that he did not accept responsibility 
for his son born to the appellant and that he told her his 
father had said he would "take care of everything."  J.G. 
stated that he married his wife Edna in 1945, with whom he 
had four children.  He said that he told friends that his 
father had arranged a divorce from the appellant and he 
believed that those friends in turn gave that information to 
the appellant.  J.G. stated that his father died in 1955 
without ever questioning the fact of his second marriage, and 
J.G. said he relied on what his father had said.  J.G. said 
the appellant should not be punished for believing something 
he told her in 1937 based on his father's assurance.  

Other evidence added to the record consists of the transcript 
of the September 2008 Board hearing.  At the hearing, the 
appellant testified that she met J.G. when she was a freshman 
in college and he was a senior at the same school.  She 
testified that the relationship progressed and he talked to 
her about getting married.  She testified that after she 
learned she was pregnant, she told J.G. and he said he knew a 
doctor in Denver who would do an abortion and she was 
horrified and wanted to get away from him and did not talk to 
him again until the marriage ceremony.  She testified that 
her aunt and uncle spoke to J.G.'s parents and a marriage was 
arranged, with a ceremony in May 1937.  She testified that it 
was after the ceremony that J.G. told her the ceremony was 
not legal because he was married to someone else.  The 
appellant testified that before the baby was born, J.G.'s 
parents visited her and that J.G.'s father said whatever had 
happened he was going to take care of it.  The appellant 
testified that she understood him to mean that he was going 
to take whatever legal steps needed to be done.  She 
testified he told her to forget about it and gave 
her 25 dollars.  She testified that to her that meant J.G.'s 
father was going to take care of it so that she was not 
married.  

At the September 2008 hearing, the appellant testified that 
at that time she entered her marriage with the veteran she 
did not have knowledge that there was a legal impediment to 
that marriage.  She testified she believed that because she 
had nothing to do with J.G. in so long and had heard so many 
things and had been told so many things that she had no 
reason to believe there was any impediment to her marriage to 
the veteran.  She testified that those things included that 
J.G. was married when he married her and that J.G.'s father 
had taken care of the marriage.  She testified that she did 
not consider herself ever married to J.G.  She testified that 
the reason she is now pursing this at the age of 90 is that 
she just wants to have her name cleared.  

At the hearing, the appellant's son, R.H.G., testified that 
he first met his father, J.G. in 1957.  He testified that he 
understood from talking to his half-brothers and other 
relatives in Johnstown, Colorado, that J.G. had remarried and 
had no notion himself that his marriage to the appellant was 
in question.  The appellant's son testified that J.G. told 
him that he had never gotten a divorce from the appellant and 
assumed that his father had arranged for whatever needed to 
be done in order for him to remarry, which he did in 1945.  
The appellant's son further testified that over the years 
since 1957 he had been told not only by his father, J.G., but 
also by grandmother (J.G.'s mother, whom he knew briefly), 
and by his four half brothers that J.G. never considered 
himself married to the appellant.  

Analysis

The Board notes that in February 2003, the appellant 
challenged the October 1979 Board decision arguing that it 
contained clear and unmistakable error (CUE) in its 
determination that the appellant's December 1942 marriage to 
the veteran was not valid under the law.  In a decision dated 
in June 2003, the Board denied the CUE claim, and the 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a decision dated 
in May 2005, the Court reviewed de novo whether the earlier 
October 1979 Board decision correctly applied the law at the 
time of the October 1979 Board decision.  The Court found 
that because the appellant entered into her first marriage in 
Colorado, and the parties to the marriage were residents of 
Colorado, it is Colorado law that determines the validity of 
the marriage.  Further, the Court pointed out that at the 
time of the appellant's first marriage, Colorado prohibited 
only three types of marriages, bigamous marriages, incestuous 
marriages, and out-of-state marriages void where performed.  

Citing the Colorado Revised Statues, the Court stated that a 
marriage induced by fraud was not prohibited per se by 
Colorado law, rather such a marriage was valid until and 
unless it was later declared void by judicial decree.  The 
Court said that the use of the term "void, ab initio" in 
the appellant's Arizona annulment decree cannot be read to 
mean that the court in that case determined that the 
appellant's first marriage was never valid; rather the term 
"void" as used in the State of Arizona, referred to both 
"voidable" marriages, which are subject to ratification or 
disaffirmance by the injured party, as well as "void" 
marriages, which are incapable of ratification.  The Court 
concluded that at the time the appellant participated in a 
marriage ceremony with the veteran she was already married 
and that subsequent annulment of her first marriage on the 
basis of fraud after the death of the veteran did not mean 
that her first marriage was invalid at the time of the second 
marriage.  The Court concluded that the appellant had not 
demonstrated a misapplication of the law by the Board in its 
October 1979 decision and affirmed the Board in its June 2003 
decision that there was no CUE in the earlier Board decision.  

In the matter now before the Board, the appellant has argued 
that the Colorado Revised Statutes, relating to Title 14 
Domestic Matters, Article 10, Uniform Dissolution of Marriage 
Act, namely COLO.REV.STAT § 14-10-111(1)1(d), provides a 
basis for considering her claim on a de novo basis because 
the revised statute states that a marriage shall be declared 
invalid if one party entered the marriage in reliance upon a 
fraudulent act or representation of the other party, which 
fraudulent act or representation goes to the essence of the 
marriage.  The appellant further points out that 
COLO.REV.STAT § 14-10-111(5) states specifically that 
marriages declared invalid under this section shall be so 
declared as to the date of the marriage, which she argues 
makes it clear that if the first marriage is to be declared 
invalid, it is invalid from the date it was formed, that is, 
from May 1937.  The Board notes, however, that the appellant 
has failed to acknowledge that COLO.REV.STAT. § 14-10-111(2) 
states that a declaration of invalidity under § 14-10-111(1) 
by reason of fraud may be sought by either party to the 
marriage who was aggrieved no later than six months after the 
petitioner obtained knowledge of the described conditions.  
See COLO.REV.STAT § 14-10-111(2).  Further, the Board notes 
that § 14-10-133 states that this article [Article 10] shall 
take effect January 1, 1972, and shall apply only to actions 
affected by this article which are commenced on or after such 
date; all such actions commenced prior to said date shall be 
governed by the laws then in effect.  See COLO.REV.STAT. 
§ 14-10-133.  There is no question that the appellant's 
requested declaration of invalidity of her May 1937 marriage 
was instituted in November 1949, and it could not therefore 
be considered under COLO.REV.STAT § 14-10-111(1)(d) on that 
basis alone.  

Alternatively, the appellant argues that Colorado law as 
evidenced by a 1993 case of the Supreme Court of Colorado in 
In re Marriage of Cargill, 843 P.2d 1335 (Colo. 1993) 
represents a change in the law which recognizes a relation-
back effect that revives a second marriage when a first 
marriage has been annulled.  The Court addressed the Cargill 
case in its May 2005 decision and stated that it does not 
apply to the appellant's situation.  The Court pointed out 
that under the relation-back theory as found in Cargill and 
other earlier cases in other jurisdictions, a second marriage 
that is valid when entered into but later is declared void 
may result in the revival of the obligations attendant to an 
earlier marriage, dependent on the facts and equities of the 
situation.  The Court pointed out there is no authority 
supporting the appellant's proposition that her second 
ceremonial marriage achieved legal status when the first 
marriage, itself a valid and legal marriage, was later 
annulled.  

The Board will turn now to a consideration of whether the 
evidence added to the record subsequent to the June 1980 
Board decision is new and material to reopen her DIC claim, 
and if so, whether the claim may be granted.  

The Board finds that J.G.'s July 2002 statement and the 
September 2008 hearing testimony of the appellant and her son 
are new and material evidence that serves to reopen the 
previously denied claim.  The evidence was not of record at 
the time of the June 1980 Board decision and provides new 
evidence related to what the appellant knew concerning the 
status of her marriage to J.G. at the time of her marriage to 
the veteran in 1942, and for this reason it is material to 
reopen the claim.  Although it cannot be said that it without 
question shows that the appellant did not have knowledge of a 
legal impediment to her marriage to the veteran in 
December 1942, it places that question in relative equipoise.  
This is because J.G. acknowledges that he had in substance 
told the appellant that his father would deal with having the 
May 1937 marriage annulled or otherwise dissolved legally and 
that he himself had relied on what his father said in that he 
had remarried without personally seeking a divorce from the 
appellant or an annulment of their marriage.  

Although the appellant now testifies that it was J.G.'s 
father himself who told her he was going to take care of 
matters so that she was not married, and earlier evidence 
indicates that the appellant may have told others she was 
seeking a divorce from J.G., the Board finds the appellant 
was relatively consistent in her statements that J.G. had 
told her he was married to another party and of her belief 
that her marriage to J.G. was not legal.  Because of these 
factors, the Board finds the evidence in relative equipoise 
as to whether the appellant knew or did not know she was free 
to marry the veteran in 1942.  Resolving all doubt in favor 
of the appellant, the Board concludes her attempted marriage 
to the veteran may be deemed valid under the provisions of 
38 C.F.R. § 3.52.  In this regard, in addition to finding 
that the appellant entered into the marriage with the veteran 
without knowledge that her marriage to J.G. was valid or 
remained in existence at the time of her marriage to the 
veteran, she meets the remaining criteria for a deemed valid 
marriage to the veteran in that the marriage to the veteran 
occurred one year or more before the veteran died, she 
cohabited with the veteran continuously from the date of 
marriage to his death, and no claim has been filed by a legal 
surviving spouse of the veteran.  

Having determined that the appellant's marriage to the 
veteran may be deemed valid, and in view of the veteran 
having died on active duty in January 1946 during World War 
II, the Board concludes that the appellant, as the surviving 
spouse of the veteran, is entitled to DIC.  


ORDER

Entitlement to recognition as the deemed valid surviving 
spouse of the veteran for purposes of DIC is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


